DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “Applicant respectfully disagrees. In order to establish prima facie obviousness, all the words in the claim must be considered and all limitations must be taught or suggested by the prior art. In re Rovka. 490 F.2d 981, 180 USPQ 580 (CCPA 1974), MPEP § 2143.03. In addition to establish obviousness, “there must be some articulated reasoning with some rational underpinnings to support the legal conclusion of obviousness” KSR Int’l v. Teleflex, Inc., 550 U.S. 398, 418, 82 USPQ.2d 1385, 1396 (2007).” (see Remarks page 8).  
And, “The Office Action fails to provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention as required in MPEP 2143 and as set forth in Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. See In re Kahn, 441 F.3d 977, 988 (C.A.Fed.2006) (“[Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness”).” (see Remarks page 9).  
Examiner respectfully disagrees, in the instant application references are combine able as they are from the same problem solving class of image analysis.  The Murthy reference in figure 8 uses 820a-820k DNN in order to classify the images “first neural network and second neural network” as claimed, but all the clusters are send to all the DNN’s in order to classify the images (see paragraph 0057 for description).  
And reference Kompalli uses a selected CNN in order to acquire a specific output form CNN “a trigger… selecting between ….a first neural network….. and ..a second neural network…” (see figure 8C, 826).  
 Therefore, the limitation as claimed are known in the prior art, and applying a known technique i.e. teaching of Kompalli to a known device i.e. Murthy’s system in order to reduce the processing power, for motivation see Kompalli paragraph 0058 wherein,  ….. the CNN selector can evaluate …image to recognize the specific …set and specific …pattern and can then select the specific trained CNN to further evaluate the specific …image based on the specific …set…., and this yields a predictable result as claimed.   
Therefore, the rejections to the independent and dependent claims stands.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al (US Pub. 2018/0247107), in view of Kompalli (US Pub. 2017/0317983).
With respect to claim 1, Murthy discloses processing image data representative of at least part of an image using a computing system to detect at least one class of object in the image, the method comprising (see figure 3):
the first neural network system arranged to detect a class of objects, the first neural network system comprising a first plurality of layers (see figure 3, 310); and
the second neural network system arranged to detect the class of objects, the second neural network system comprising a second plurality of layers, (see figure 3, 320)
and 
wherein the second neural network system has at least one of: more layers than the first neural network system; more neurons than the first neural network system; and more interconnections between neurons than the first neural network system, (in paragraph 0026, the subsequent network can be trained for as many confused cases as possible that makes it more layers then the first or initial network, therefore, it obviate a person to have a second neural network with more layers and neurons), as claimed.  
However, he fails explicitly discloses to obtaining a trigger; on the basis of the trigger, selecting between processing the image data using a first neural network system and processing the image data using a second neural network system; and processing the image data using the selected neural network system, as claimed.  
Kompalli teaches obtaining a trigger; on the basis of the trigger, selecting between processing the image data using a first neural network system and processing the image data using a second neural network system; and processing the image data using the selected neural network system, (see figure 4, numerical 427 CNN selector, figure 8C, 826, for each specific image “trigger” select a specific CNN), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of classifying images using CNNs.  The teaching of Kompalli to have a trigger in order to use specific CNN for the classification can be incorporated in to the Murthy’s system (as Murthy discloses multiple CNNs) and this modification yields a system that uses specific CNNs as required.   furthermore, applying a known technique i.e. teaching of Kompalli to a known device i.e. Murthy’s system in order to reduce the processing power, for motivation see Kompalli paragraph 0058 wherein,  ….. the CNN selector can evaluate …image to recognize the specific …set and specific …pattern and can then select the specific trained CNN to further evaluate the specific …image based on the specific …set…., and this yields a predictable result as claimed.   

With respect to claim 2, Murthy further discloses the trigger comprises an indication that a value representative of an availability of a system resource of the computing system has a predetermined relationship with a respective predetermined threshold value for the system resource, (see figure 6, 608, confidence score) as claimed.

With respect to claim 5, Murthy further discloses the trigger comprises an indication that a value representative of a latency of generating object data by the first or second neural network system, the object data indicative of whether a given image includes an object of the class of objects, has a predetermined relationship with a respective predetermined threshold latency value, (see figure 6, 608 confidence score is read as the latency) as claimed.

With respect to claim 6, Murthy further discloses determining, prior to the processing of the image data, a value of a detection performance characteristic for the selected one of the first and second neural network systems; and on the basis of the detection performance characteristic value having a predetermined relationship with a predetermined threshold value, processing the image data, (see figure 6, 606 and 608) as claimed.

With respect to claim 7, Murthy further discloses the detection performance characteristic corresponds to a probability, determined by the selected one of the first and second neural network systems based on image data representative of a predetermined image, that the predetermined image comprises an object belonging to a predetermined class of objects, (see figure 6, 606 and 608) as claimed.

With respect to claim 8, Murthy further discloses subsequent to processing the image data using the selected one of the first and second neural network systems; obtaining a further trigger; and on the basis of the further trigger, switching processing of further image data to a different selected neural network systems, (see figure 8, cluster-1 through cluster-K, and paragraph 0044-0045 wherein more classifier can be incorporated as the confidence of the classifier are still below the threshold) as claimed.

With respect to claim 9, Murthy further discloses the further trigger comprises an indication that a difference between first and second values of a detection performance characteristic, determined respectively for the first and second neural network systems, has a predetermined relationship with a predetermined threshold value, see figure 6, 606 and 608, the confidence score) as claimed.

With respect to claim 10, Murthy further discloses the detection performance characteristic, determined for a given neural network system, corresponds to a probability that a predetermined image comprises an object belonging to a predetermined class of objects, the probability being determined by the given neural network based on image data representative of the predetermined image, (see paragraph 0044-0045) as claimed.

With respect to claim 12, Murthy further discloses the selected neural network system comprises the first neural network system, the method comprising, prior to obtaining the further trigger, detecting an object in the image using the first neural network system, wherein the further trigger comprises an indication that the detected object does not belong to the class of objects, (see paragraph 0044-0045) as claimed.

With respect to claim 13, Murthy further discloses the image data comprises first image data representative of a first part of the image, the method comprising: obtaining second image data representative of a second part of the image; and processing the second image data using a different selected one of the first and second neural network systems, (see paragraph 0041, the pixel and classifying of the pixel data is read as first subset and second subset of image) as claimed.

With respect to claim 14, Murthy further discloses the first plurality of layers comprises: a first subset arranged to process the image data to generate feature data representative of at least one feature in the image; and a second subset arranged to process the feature data to detect the class of objects, (see paragraph 0041, the pixel and classifying of the pixel data is read as first subset and second subset of image).

With respect to claim 15, Murthy further discloses at least one layer of the first subset is shared by the second neural network, (see figure 3, 312 the interconnection) as claimed.

With respect to claim 16, Murthy further discloses the first neural network comprises a convolutional neural network, each layer of the first subset is a convolutional layer, and the second subset comprises a fully connected layer, (see figure 3, 310 and 320, and paragraph 0041) as claimed.

With respect to claim 17, Murthy further discloses when processing the image data using the second neural network system: processing the image data using the first subset of the first plurality of layers to generate the feature data; transferring the feature data to a layer of the second plurality of layers as feature map data thereto; and processing the feature data using the layer and further layers of the second plurality of layers, (see paragraph 0045-0046, wherein the data is send to the second or specialized network from the initial network see figure 3, 312) as claimed.

With respect to claims 18 and 19 Murthy further discloses the second plurality of layers comprises: a third subset, wherein each layer of the third subset corresponds, respectively, to each layer of the first subset of the first plurality of layers; and a fourth subset comprising the layer and the further layers of the second plurality of layers; and the second neural network comprises a convolutional neural network, each layer of the third subset is a convolutional layer, and the fourth subset comprises a fully connected layer, (see figure 8, more clusters can be added as the images needed more specialized classifications and these are convolutional layers needed to be train the networks, paragraph 0041, 0044 and 0045) as claimed.

With respect to claim 21, Murthy further discloses the trigger is obtained prior to processing the image data, (see figure 6, numerical 608, the decision of moving to step 610 to further use the second neural network is prior step) as claimed.  


Claim 20 and 22 are rejected for the same reasons as set forth in the rejections of claim 1 and 21, because claim 20 and 22 are claiming subject matter of similar scope as claimed and as rejected in the rejection of claim 1 and 21 (and the system is shown in figure 9 of Murthy).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al and Kompalli as applied to claim 2 above, and further in view of Lightstone et al (US 7,584,475).

With respect to claim 3, Murthy and Kompalli discloses all the limitation as claimed and as rejected above in claim 2.  However, they fail to explicitly disclose the availability of the system resource comprises: a state of charge of an electric battery configured to power the computing system; an amount of available storage accessible by the computing system; an amount of processor usage available to the computing system; an amount of electrical power available to the computing system; or an amount of bandwidth available to at least one processor configured to implement at least one of the first and second neural network systems, as claimed.
Lightstone discloses controlling the processor availability per the usage (see col. 5, lines 32-36).  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image processing.  The teaching of Lightstone of picking a processor out of multiple processor based on the usage of the processor can be incorporated in to the Murthy and Kompalli’s system in order to yield the predictable results.  
 
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al and Kompalli as applied to claim 1 above, and further in view of Borlick et al (US 9,753,773).
With respect to claim 4, Murthy and Kompalli discloses all the limitation as claimed and as rejected above in claim 1.  However, they fail to explicitly disclose the trigger comprises an indication that a value representative of a temperature of the computing system has a predetermined relationship with a respective predetermined threshold temperature value, as claimed.
Borlick teaches selecting a processor basis on the temperature of the processor (see figure 7), “the trigger comprises an indication that a value representative of a temperature of the computing system has a predetermined relationship with a respective predetermined threshold temperature value”, as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of data processing.  The teaching of Borlick of picking a computing system i.e. processor out of multiple processor based on the temperature of the processor can be incorporated in to the Murthy and Kompalli’s system in order to yield the predictable results.  

Claim 23 is rejected for the same reasons as set forth in the rejections for claim 1+2+5+4, because claim 23 is claiming subject matter of similar scope as claimed in claim combination of 1+2+5+4.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al in view of Kompalli as applied to claim 9 above, and further in view of Wang et al (US Pub. 2018/0157938).
With respect to claim 11, Murthy and Kompalli discloses all the limitation as claimed and as rejected above in claim 9.  However, they fail to explicitly disclose the method comprises periodically determining and comparing respective values of the classification performance characteristic for the first and second neural network systems, as claimed.
Wang in the same field of art teaches periodically determining and comparing respective values of the classification performance characteristic for the first and second neural network systems, (see figure 3C, 3024) as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of classification of data.  The teaching of Wang fine tuning the neural networks can be incorporated in to the Murthy and Kompalli’s system in order to yield better performing system.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/             Primary Examiner, Art Unit 2663